Conwat B, J. Cutter & Co. instituted suit with attachment against Gumberts & Co. The attachment was levied on property of defendants. They gave bond and their property was released. They appeared at court and filed exceptions to the attachment affidavit; and they were sustained. Plaintiff excepted to the decision of the court and prayed an appeal. It was granted, and appellees now move for its dismission, on the ground that there was no final judgment or de- . cisión. This court has no jurisdiction of appeals in civil cases, unless they come from final judgments or decisions. We are advised of no exception. A final judgment or decision determines the legal rights of the parties, and puts an end to the action. There was no such adjudication in the present cause. The judgment was but interlocutory. It did not finally determine or complete the suit. The appeal is, therefore, dismissed for want of jurisdiction.